Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000164
                                                        02-AUG-2012
                                                        02:22 PM



                        NO. SCWC-11-0000164

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         WILLIE JONES, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(ICA NO. CAAP-11-0000164; S.P.P. NO. 09–1-0079; CR. NO. 95-1384)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     Circuit Judge Pollack, in place of Acoba, J., recused,
   and Circuit Judge Crandall, assigned by reason of vacancy)

          Petitioner/Petitioner-Appellant’s application for writ

of certiorari filed on June 25, 2012, is hereby rejected.

          DATED:   Honolulu, Hawai#i, August 2, 2012.

Emmanuel G. Guerrero for         /s/ Mark E. Recktenwald
petitioner
                                 /s/ Paula A. Nakayama
Donn Fudo for respondent
                                 /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Virginia L. Crandall